                 Case 2:18-bk-20151-ER        Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                 Desc
                                                Main Document    Page 1 of 18

            1       JEFFREY C. KRAUSE (SBN 94053)
                      jkrause@gibsondunn.com
            2       DANIEL B. DENNY (SBN 238175)
                      ddenny@gibsondunn.com
            3       GIBSON, DUNN & CRUTCHER LLP
                    333 South Grand Avenue
            4       Los Angeles, CA 90071-3197
                    Telephone: 213.229.7000
            5       Facsimile: 213.229.7520
            6       Attorneys for Creditor,
                    AETNA LIFE INSURANCE COMPANY
            7

            8                                   UNITED STATES BANKRUPTCY COURT

            9                                    CENTRAL DISTRICT OF CALIFORNIA

           10                                            LOS ANGELES DIVISION

           11       In re:                                               CASE NO. 2-18-bk-20151-ER
           12       VERITY HEALTH SYSTEM OF                              Chapter 11
                    CALIFORNIA, INC.,
           13                                                            Assigned to the Hon. Ernest M. Robles
                                           Debtors and Debtors in
           14                              Possession.                   OBJECTION TO CURE AMOUNTS
                                                                         ALLEGED BY DEBTORS UNDER
           15                                                            EXECUTORY CONTRACTS WITH AETNA
                                                                         LIFE INSURANCE COMPANY
           16
                                                                         Date: December 19, 2018
           17                                                            Time: 10:00 a.m.
                                                                         Courtroom: 1568
           18

           19                AETNA Life Insurance Company (“Aetna”) is a creditor of several of the debtors in the
           20       above-captioned Chapter 11 cases (the “Debtors”). Aetna is also a party to several executory
           21       contracts, including without limitation contracts with O’Connor Hospital (“O’Connor”) and St.
           22       Louise Regional Hospital (“St. Louise”).
           23                The Debtors appear to be seeking authority to assume and assign executory contracts with
           24       Aetna, but also appear to be retaining accounts receivable that may be payable by Aetna under the
           25       very same executory contracts. Aetna objects to the bifurcation of any rights or obligations under its
           26       contracts with the Debtors and seeks to preserve its right to set off or recoup against any obligations
           27       owing under those contracts by Aetna all claims made by Aetna to the Debtors, including, without
           28       limitation, whether Aetna’s overpayments were discovered in the past or in the future.

Gibson, Dunn &
Crutcher LLP
                 Case 2:18-bk-20151-ER         Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                 Desc
                                                 Main Document    Page 2 of 18

            1                The Debtors have filed a list of cure payments that they contend are due under executory
            2       contracts, which states that the cure payments that the Debtors allege are due to Aetna under the
            3       executory contracts with O’Connor and St. Louise are as follows:
            4                     Debtor Contract Party    Debtor Cure Amount
            5                     O’Connor                             $58,966.34
            6                     St. Louise                           $11,198.31
            7                The actual cure amounts known to Aetna as of today are substantially higher. Aetna’s records
            8       show that it is owed $155,424.97 by O’Connor and $43,629.82 by St. Louise for overpayments by
            9       Aetna that have been discovered to date. In addition, Aetna objects to any provision of the order
           10       approving any assignment of the executory contracts with Aetna that would purport to preclude it
           11       from recouping or offsetting any overpayments made by Aetna that have not yet been discovered
           12       against any sums due from Aetna to O’Connor or St. Louise.
           13                Aetna is working with the Debtors in an effort to resolve these objections prior to the hearing
           14       on the motion to assume and assign the contracts with Aetna. Aetna files this limited objection to
           15       preserve its right in the event that the parties are unable to reach an agreement prior to the hearing on
           16       the motion to assume and assign the executory contracts.
           17                Aetna reserves all rights to assert any additional rights to recover overpayments made to
           18       O’Connor or St. Louise when and if such additional overpayments are discovered and to offset or
           19       recoup any amounts due to Aetna against any obligations of Aetna.
           20

           21

           22       Dated: December 10, 2018
                                                                   GIBSON, DUNN & CRUTCHER LLP
           23

           24
                                                                   By: /s/ Jeffrey C. Krause
           25                                                          Jeffrey C. Krause
           26                                                      Member of Gibson, Dunn & Crutcher
                                                                   Attorneys for Creditor,
           27                                                      AETNA LIFE INSURANCE COMPANY
           28       102981494.3


Gibson, Dunn &
Crutcher LLP
                                                                        2
Case 2:18-bk-20151-ER   Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26   Desc
                          Main Document    Page 3 of 18
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                   Main Document    Page 4 of 18


                                                  Service List – Via NEF
    Aaron Davis on behalf of Creditor US Foods, Inc. aaron.davis@bryancave.com,
    kat.flaherty@bryancave.com
    Abigail V O’Brient on behalf of Interested Party Courtesy NEF avobrient@mintz.com,
    docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com
    Abigail V O’Brient on behalf of Creditor UMB Bank, N.A., as master indenture trustee and
    Wells Fargo Bank, National Association, as indenture trustee avobrient@mintz.com,
    docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com
    Adam G Wentland on behalf of Creditor CHHP Holdings II, LLC awentland@tocounsel.com
    Adam G Wentland on behalf of Creditor CPH Hospital Management, LLC
            awentland@tocounsel.com
    Adam G Wentland on behalf of Creditor Gardena Hospital L.P. awentland@tocounsel.com
    Adam G Wentland on behalf of Creditor Eladh, L.P. awentland@tocounsel.com
    Alan I Nahmias on behalf of Interested Party Alan I Nahmias anahmias@mbnlawyers.com,
    jdale@mbnlawyers.com
    Alan I Nahmias on behalf of Interested Party Courtesy NEF anahmias@mbnlawyers.com,
    jdale@mbnlawyers.com
    Alicia K Berry on behalf of Interested Party Attorney General For The State Of Ca
    Alicia.Berry@doj.ca.gov
    Alicia K Berry on behalf of Attorney Alicia Berry Alicia.Berry@doj.ca.gov
    Alvin Mar on behalf of U.S. Trustee United States Trustee (LA) alvin.mar@usdoj.gov
    Andrew Still on behalf of Interested Party Courtesy NEF astill@swlaw.com,
            kcollins@swlaw.com
    Andrew J Ziaja on behalf of Interested Party Engineers and Scientists of California Local 20,
    IFPTE aziaja@leonardcarder.com,
    sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
    Andy J Epstein on behalf of Interested Party Courtesy NEF taxcpaesq@gmail.com
    Brian D Huben on behalf of Creditor Southeast Medical Center, LLC and Slauson Associates
            of
    Huntington Park, LLC hubenb@ballardspahr.com, carolod@ballardspahr.com
    Brian L Davidoff on behalf of Interested Party CO Architects
            bdavidoff@greenbergglusker.com,
    calendar@greenbergglusker.com;jking@greenbergglusker.com
    Bruce Bennett on behalf of Creditor Verity MOB Financing II LLC bbennett@jonesday.com
    Bruce Bennett on behalf of Creditor Verity MOB Financing LLC bbennett@jonesday.com
    Bryan L Ngo on behalf of Interested Party All Care Medical Group, Inc. bngo@fortislaw.com,
    BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bl
            uecapitallaw.com
    Bryan L Ngo on behalf of Interested Party All Care Medical Group, Inc bngo@fortislaw.com,
    BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bl
            uecapitallaw.com
    Chane Buck on behalf of Interested Party Courtesy NEF cbuck@jonesday.com
    Charles E Nelson on behalf of Interested Party Wells Fargo Bank, National Association, as
    indenture trustee nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
    Chris D. Kuhner on behalf of Creditor OCH Forest 1, General Partner of O’Connor Health
            Center 1, a limited partnership c.kuhner@kornfieldlaw.com
    Christine R Etheridge on behalf of Creditor Fka GE Capital Wells Fargo Vendor Financial
    Services, LLC christine.etheridge@ikonfin.com
    Christopher Minier on behalf of Creditor Belfor USA Group, Inc. becky@ringstadlaw.com,
    arlene@ringstadlaw.com
    Christopher J Petersen on behalf of Creditor Infor (US), Inc. cjpetersen@blankrome.com,
    gsolis@blankrome.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                   Main Document    Page 5 of 18


    Craig G Margulies on behalf of Interested Party Courtesy NEF
            Craig@MarguliesFaithlaw.com,
    Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;
            Helen@MarguliesFaithlaw.com
    Cristina E Bautista on behalf of Creditor Health Net of California, Inc.
            cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
    Damarr M Butler on behalf of Creditor Pension Benefit Guaranty Corporation
            butler.damarr@pbgc.gov, efile@pbgc.gov
    Darryl S Laddin on behalf of Creditor c/o Darryl S. Laddin Sysco Los Angeles, Inc.
            bkrfilings@agg.com
    David E Lemke on behalf of Creditor ALLY BANK david.lemke@wallerlaw.com,
            chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;
            cathy.thomas@wallerlaw.com
    David M Poitras on behalf of Interested Party Courtesy NEF dpoitras@wedgewood-inc.com,
            dpoitras@jmbm.com;dmarcus@wedgewood-inc.com;aguisinger@wedgewood-inc.com
    David N Crapo on behalf of Creditor Sharp Electronics Corporation dcrapo@gibbonslaw.com,
            elrosen@gibbonslaw.com
    Debra Riley on behalf of Creditor California Statewide Communities Development Authority
            driley@allenmatkins.com,
            plewis@allenmatkins.com;jalisuag@allenmatkins.com;bcrfilings@allenmatkins.com
    Dustin P Branch on behalf of Interested Party Wells Fargo Bank, National Association, as
            indenture trustee branchd@ballardspahr.com,
            carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
    Elan S Levey on behalf of Creditor United States Department of Health and Human Services
            elan.levey@usdoj.gov, louisa.lin@usdoj.gov
    Elan S Levey on behalf of Creditor Pension Benefit Guaranty Corporation
            elan.levey@usdoj.gov, louisa.lin@usdoj.gov
    Elan S Levey on behalf of Creditor Federal Communications Commission
            elan.levey@usdoj.gov, louisa.lin@usdoj.gov
    Elizabeth Berke-Dreyfuss on behalf of Creditor Center for Dermatology, Cosmetic and Laser
            Surgery edreyfuss@wendel.com
    Emily P Rich on behalf of Creditor Stationary Engineers Local 39 erich@unioncounsel.net,
            bankruptcycourtnotices@unioncounsel.net
    Emily P Rich on behalf of Creditor Stationary Engineers Local 39 Health and Welfare Trust
            Fund erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
    Emily P Rich on behalf of Creditor SEIU United Healthcare Workers – West
            erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
    Emily P Rich on behalf of Creditor Stationary Engineers Local 39 Pension Trust Fund
            erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
    Eric D Goldberg on behalf of Creditor Otsuka Pharmaceutical Development &
            Commercialization, Inc. eric.goldberg@dlapiper.com, eric-goldberg-
            1103@ecf.pacerpro.com
    Eric J Fromme on behalf of Creditor CPH Hospital Management, LLC
            efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
    Eric J Fromme on behalf of Creditor Gardena Hospital L.P. efromme@tocounsel.com,
            lchapman@tocounsel.com;sschuster@tocounsel.com
    Eric J Fromme on behalf of Creditor CHHP Holdings II, LLC efromme@tocounsel.com,
            lchapman@tocounsel.com;sschuster@tocounsel.com
    Eric J Fromme on behalf of Creditor Eladh, L.P. efromme@tocounsel.com,
            lchapman@tocounsel.com;sschuster@tocounsel.com
    Florice Hoffman on behalf of Creditor National Union of Healthcare Workers
            fhoffman@socal.rr.com, floricehoffman@gmail.com
    Gary E Klausner on behalf of Interested Party Courtesy NEF gek@lnbyb.com
    Gary F Torrell on behalf of Interested Party Courtesy NEF gft@vrmlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                   Main Document    Page 6 of 18


    Gerrick Warrington on behalf of Interested Party Courtesy NEF gwarrington@frandzel.com,
            dmoore@frandzel.com
    Gregory R Jones on behalf of Interested Party County of Santa Clara gjones@mwe.com,
            rnhunter@mwe.com
    Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA) hatty.yip@usdoj.gov
    Howard Camhi on behalf of Creditor The Huntington National Bank hcamhi@ecjlaw.com,
            tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
    Hutchison B Meltzer on behalf of Interested Party Attorney General For The State Of Ca
            hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
    Ivan L Kallick on behalf of Interested Party Ivan Kallick ikallick@manatt.com,
            ihernandez@manatt.com
    James Cornell Behrens on behalf of Creditor Committee Official Committee of Unsecured
            Creditors of Verity Health System of California, Inc., et al. jbehrens@milbank.com,
            gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;
            dodonnell@milbank.com; jbrewster@milbank.com;JWeber@milbank.com
    Jane Kim on behalf of Creditor County of San Mateo jkim@kellerbenvenutti.com
    Jason Wallach on behalf of Interested Party Courtesy NEF jwallach@ghplaw.com,
            g33404@notify.cincompass.com
    Jason D Strabo on behalf of Creditor U.S. Bank National Association, not individually, but as
            Indenture Trustee jstrabo@mwe.com, ahoneycutt@mwe.com
    Jason M Reed on behalf of Interested Party Courtesy NEF Jason.Reed@Maslon.com
    Jeffrey C Wisler on behalf of Interested Party Cigna Healthcare of California, Inc., and Llife
            Insurance Company of North America jwisler@connollygallagher.com,
            dperkins@connollygallagher.com
    Jeffrey K Garfinkle on behalf of Creditor McKesson Corporation jgarfinkle@buchalter.com,
            docket@buchalter.com;dcyrankowski@buchalter.com
    Jeffrey K Garfinkle on behalf of Interested Party Courtesy NEF jgarfinkle@buchalter.com,
            docket@buchalter.com;dcyrankowski@buchalter.com
    Jennifer L Nassiri on behalf of Creditor Old Republic Insurance Company, et al
            jennifernassiri@quinnemanuel.com
    John A Moe, II on behalf of Debtor St. Vincent Foundation john.moe@dentons.com,
            glenda.spratt@dentons.com,derry.kalve@dentons.com,
            andy.jinnah@dentons.com,bryan.bates@dentons.com
    John A Moe, II on behalf of Debtor St. Francis Medical Center of Lynwood Foundation
            john.moe@dentons.com, glenda.spratt@dentons.com, derry.kalve@dentons.com,a
            ndy.jinnah@dentons.com, bryan.bates@dentons.com
    John A Moe, II on behalf of Debtor St. Louise Regional Hospital john.moe@dentons.com,
            glenda.spratt@dentons.com, derry.kalve@dentons.com, andy.jinnah@dentons.com,
            bryan.bates@dentons.com
    John A Moe, II on behalf of Debtor St. Vincent Dialysis Center, Inc. john.moe@dentons.com,
            glenda.spratt@dentons.com, derry.kalve@dentons.com, andy.jinnah@dentons.com,
            bryan.bates@dentons.com
    John A Moe, II on behalf of Debtor O’Connor Hospital john.moe@dentons.com,
            glenda.spratt@dentons.com, derry.kalve@dentons.com, andy.jinnah@dentons.com,
            bryan.bates@dentons.com
    John A Moe, II on behalf of Debtor Verity Medical Foundation john.moe@dentons.com,
            glenda.spratt@dentons.com, derry.kalve@dentons.com, andy.jinnah@dentons.com,
            bryan.bates@dentons.com
    John A Moe, II on behalf of Debtor Verity Health System of California, Inc.
            john.moe@dentons.com, glenda.spratt@dentons.com, derry.kalve@dentons.com,
            andy.jinnah@dentons.com, bryan.bates@dentons.com
    John A Moe, II on behalf of Debtor O’Connor Hospital Foundation john.moe@dentons.com,
            glenda.spratt@dentons.com, derry.kalve@dentons.com, andy.jinnah@dentons.com,
            bryan.bates@dentons.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                   Main Document    Page 7 of 18


    John A Moe, II on behalf of Debtor Seton Medical Center john.moe@dentons.com,
            glenda.spratt@dentons.com, derry.kalve@dentons.com, andy.jinnah@dentons.com,
            bryan.bates@dentons.com
    John A Moe, II on behalf of Debtor St. Francis Medical Center john.moe@dentons.com,
            glenda.spratt@dentons.com, derry.kalve@dentons.com, andy.jinnah@dentons.com,
            bryan.bates@dentons.com
    John Mark Jennings on behalf of Creditor GE HFS, LLC johnmark.jennings@kutakrock.com
    John R OKeefe, Jr on behalf of Creditor The Huntington National Bank
            jokeefe@metzlewis.com, slohr@metzlewis.com
    Joseph A Kohanski on behalf of Creditor United Nurses Associations of CA/Union of Health
            Care Professionals jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
    Julie H Rome-Banks on behalf of Creditor Bay Area Surgical Management, LLC
            julie@bindermalter.com
    Karl E Block on behalf of Interested Party Courtesy NEF kblock@loeb.com,
            jvazquez@loeb.com; ladocket@loeb.com
    Keith Patrick Banner on behalf of Creditor Abbott Laboratories Inc.
    kbanner@greenbergglusker.com,
            sharper@greenbergglusker.com;calendar@greenbergglusker.com
    Keith Patrick Banner on behalf of Interested Party CO Architects
            kbanner@greenbergglusker.com,
    sharper@greenbergglusker.com;calendar@greenbergglusker.com
    Kenneth K Wang on behalf of Creditor California Department of Health Care Services
    kenneth.wang@doj.ca.gov,
    Jennifer.Kim@doj.ca.gov;susan.lincoln@doj.ca.gov;yesenia.caro@doj.ca.gov
    Kevin H Morse on behalf of Interested Party Courtesy NEF kevin.morse@saul.com,
    rmarcus@AttorneyMM.com;sean.williams@saul.com
    Kevin M Eckhardt on behalf of Creditor C. R. Bard, Inc. keckhardt@huntonak.com,
    keckhardt@hunton.com
    Kevin M Eckhardt on behalf of Creditor Smith & Nephew, Inc. keckhardt@huntonak.com,
    keckhardt@hunton.com
    Kyra E Andrassy on behalf of Creditor MGH Painting, Inc. kandrassy@swelawfirm.com,
    csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    Kyra E Andrassy on behalf of Interested Party Courtesy NEF kandrassy@swelawfirm.com,
    csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    Kyrsten Skogstad on behalf of Creditor California Nurses Association
            kskogstad@calnurses.org,
    rcraven@calnurses.org
    Lance N Jurich on behalf of Creditor ALLY BANK ljurich@loeb.com,
    karnote@loeb.com;ladocket@loeb.com
    Latonia Williams on behalf of Creditor AppleCare Medical Management, LLC
    lwilliams@goodwin.com, bankruptcy@goodwin.com
    Latonia Williams on behalf of Creditor AppleCare Medical Group lwilliams@goodwin.com,
    bankruptcy@goodwin.com
    Latonia Williams on behalf of Creditor St. Francis Inc. lwilliams@goodwin.com,
    bankruptcy@goodwin.com
    Latonia Williams on behalf of Creditor AppleCare Medical Group, Inc.
            lwilliams@goodwin.com,
    bankruptcy@goodwin.com
    Lauren T Attard on behalf of Creditor SpecialtyCare Cardiovascular Resources, LLC
    lattard@bakerlaw.com, abalian@bakerlaw.com
    Lawrence B Gill on behalf of Interested Party Courtesy NEF lgill@nelsonhardiman.com,
    rrange@nelsonhardiman.com
    Lawrence J Hilton on behalf of Creditor Cerner Corporation lhilton@onellp.com,

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                   Main Document    Page 8 of 18


    lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rg
            older@onellp.com
    Lesley A Riis on behalf of Creditor Lesley c/o Riis lriis@dpmclaw.com
    Lisa M Peters on behalf of Creditor GE HFS, LLC lisa.peters@kutakrock.com,
    marybeth.brukner@kutakrock.com
    Lori A Butler on behalf of Creditor Pension Benefit Guaranty Corporation
            butler.lori@pbgc.gov,
    efile@pbgc.gov
    Lori L Purkey on behalf of Creditor Stryker Corporation bareham@purkeyandassociates.com
    M Douglas Flahaut on behalf of Creditor Medline Industries, Inc.
            flahaut.douglas@arentfox.com
    Mariam Danielyan on behalf of Creditor Francisco Iniguez md@danielyanlawoffice.com,
    danielyan.mar@gmail.com
    Mariam Danielyan on behalf of Creditor Aida Iniguez md@danielyanlawoffice.com,
    danielyan.mar@gmail.com
    Marianne S Mortimer on behalf of Creditor Premier, Inc. mmortimer@sycr.com,
    jrothstein@sycr.com
    Marilyn Klinger on behalf of Attorney Hartford Fire Insurance Company
            MKlinger@smtdlaw.com,
    svargas@smtdlaw.com
    Mark A Neubauer on behalf of Creditor Angeles IPA A Medical Corporation
    mneubauer@carltonfields.com,
    mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;ND
            unn@carltonfields.com;ecfla@carltonfields.com
    Mark A Neubauer on behalf of Creditor St. Vincent IPA Medical Corporation
    mneubauer@carltonfields.com,
    mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;ND
            unn@carltonfields.com;ecfla@carltonfields.com
    Mark A Neubauer on behalf of Interested Party Courtesy NEF mneubauer@carltonfields.com,
    mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;ND
            unn@carltonfields.com;ecfla@carltonfields.com
    Mark A Serlin on behalf of Creditor RightSourcing, Inc. ms@swllplaw.com,
            mor@swllplaw.com
    Mark D Plevin on behalf of Interested Party Courtesy NEF mplevin@crowell.com,
    cromo@crowell.com
    Marsha A Houston on behalf of Creditor Healthcare Transformation Inc.
            mhouston@reedsmith.com
    Mary H Haas on behalf of Creditor American National Red Cross maryhaas@dwt.com,
    melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com
    Mary H Rose on behalf of Interested Party Courtesy NEF mrose@buchalter.com,
    salarcon@buchalter.com
    Matthew S Walker on behalf of Creditor Stanford Blood Center, LLC
    matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
    Matthew S Walker on behalf of Creditor The Board of Trustees of the Leland Stanford Junior
    University matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
    Matthew S Walker on behalf of Interested Party Matthew S Walker
            matthew.walker@pillsburylaw.com,
    candy.kleiner@pillsburylaw.com
    Matthew S Walker on behalf of Creditor University Healthcare Alliance
    matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
    Matthew S Walker on behalf of Creditor Packard Children’s Health Alliance
    matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
    Matthew S Walker on behalf of Creditor Stanford Health Care
            matthew.walker@pillsburylaw.com,
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                   Main Document    Page 9 of 18


    candy.kleiner@pillsburylaw.com
    Matthew S Walker on behalf of Creditor Stanford Health Care Advantage
    matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
    Megan A Rowe on behalf of Interested Party Courtesy NEF mrowe@dsrhealthlaw.com,
    lwestoby@dsrhealthlaw.com
    Melissa T Ngo on behalf of Creditor Pension Benefit Guaranty Corporation
            ngo.melissa@pbgc.gov,
    efile@pbgc.gov
    Michael Hogue on behalf of Creditor Workday, Inc. hoguem@gtlaw.com,
    fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
    Michael St James on behalf of Interested Party Medical Staff of Seton Medical Center
    ecf@stjames-law.com
    Michael B Reynolds on behalf of Creditor California Physicians’ Service dba Blue Shield of
    California mreynolds@swlaw.com, kcollins@swlaw.com
    Michael B Reynolds on behalf of Creditor Care 1st Health Plan mreynolds@swlaw.com,
    kcollins@swlaw.com
    Michael B Reynolds on behalf of Interested Party Courtesy NEF mreynolds@swlaw.com,
    kcollins@swlaw.com
    Michael D Breslauer on behalf of Creditor Hunt Spine Institute, Inc.
            mbreslauer@swsslaw.com,
    wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
    Michael G Fletcher on behalf of Interested Party Courtesy NEF mfletcher@frandzel.com,
    sking@frandzel.com
    Michael S Held on behalf of Creditor Medecision, Inc. mheld@jw.com
    Michael S Winsten on behalf of Interested Party Courtesy NEF mike@winsten.com
    Monica Y Kim on behalf of Health Care Ombudsman Jacob Nathan Rubin myk@lnbrb.com,
    myk@ecf.inforuptcy.com
    Monique D Jewett-Brewster on behalf of Creditor Paragon Mechanical, Inc.
    mjb@hopkinscarley.com, jkeehnen@hopkinscarley.com
    Monserrat Morales on behalf of Interested Party Courtesy NEF
            mmorales@marguliesfaithlaw.com,
    Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.
            com
    Nathan A Schultz on behalf of Creditor Swinerton Builders nschultz@foxrothschild.com
    Neal L Wolf on behalf of Creditor Sports, Orthopedic and Rehabilitation Associates
    nwolf@hansonbridgett.com,
            calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
    Neal L Wolf on behalf of Creditor San Jose Medical Group, Inc. nwolf@hansonbridgett.com,
    calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
    Paul J Laurin on behalf of Creditor Roche Diagnostics Corporation plaurin@btlaw.com,
    slmoore@btlaw.com;jboustani@btlaw.com
    Paul J Pascuzzi on behalf of Creditor Toyon Associates, Inc. ppascuzzi@ffwplaw.com,
    lnlasley@ffwplaw.com
    Paul R. Glassman on behalf of Creditor Long Beach Memorial Medical Center
            pglassman@sycr.com
    Peter J Benvenutti on behalf of Creditor County of San Mateo
            pbenvenutti@kellerbenvenutti.com,
    pjbenven74@yahoo.com
    Phillip K Wang on behalf of Creditor Delta Dental of California phillip.wang@rimonlaw.com,
    david.kline@rimonlaw.com
    Ralph J Swanson on behalf of Creditor O’Connor Building LLC ralph.swanson@berliner.com,
    sabina.hall@berliner.com
    Richard A Lapping on behalf of Creditor Retirement Plan for Hospital Employees
    richard@lappinglegal.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                  Main Document    Page 10 of 18


    Robert M Hirsh on behalf of Creditor Medline Industries, Inc. Robert.Hirsh@arentfox.com
    Robert N Amkraut on behalf of Creditor Swinerton Builders ramkraut@foxrothschild.com
    Robert S Lampl on behalf of Creditor Surgical Information Systems, LLC
            advocate45@aol.com,
    rlisarobinsonr@aol.com
    Ron Bender on behalf of Health Care Ombudsman Jacob Nathan Rubin rb@lnbyb.com
    Ron Bender on behalf of Health Care Ombudsman J. Nathan Ruben rb@lnbyb.com
    Rosa A Shirley on behalf of Interested Party Courtesy NEF rshirley@nelsonhardiman.com,
    ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rran
            ge@nelsonhardiman.com
    Rosa A Shirley on behalf of Special Counsel Nelson Hardiman LLP
            rshirley@nelsonhardiman.com,
    ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rran
            ge@nelsonhardiman.com
    Rose Zimmerman on behalf of Interested Party City of Daly City rzimmerman@dalycity.org
    Sabrina L Streusand on behalf of Creditor NTT DATA Services Holding Corporation
    Streusand@slollp.com
    Samuel R Maizel on behalf of Debtor St. Francis Medical Center of Lynwood Foundation
    samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Samuel R Maizel on behalf of Debtor De Paul Ventures, LLC samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Samuel R Maizel on behalf of Debtor O’Connor Hospital Foundation
            samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Samuel R Maizel on behalf of Debtor Verity Medical Foundation
            samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Samuel R Maizel on behalf of Debtor De Paul Ventures - San Jose Dialysis, LLC
    samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Samuel R Maizel on behalf of Debtor Verity Business Services samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Samuel R Maizel on behalf of Debtor Verity Holdings, LLC samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Samuel R Maizel on behalf of Plaintiff Verity Health System of California, Inc.
    samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Samuel R Maizel on behalf of Debtor Verity Health System of California, Inc.
    samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Samuel R Maizel on behalf of Debtor St. Vincent Foundation samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com
            ;kathryn.howard@dentons.com;joan.mack@dentons.com
    Seth B Shapiro on behalf of Creditor United States Department of Health and Human Services
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                  Main Document    Page 11 of 18


    seth.shapiro@usdoj.gov
    Shawn M Christianson on behalf of Interested Party Courtesy NEF cmcintire@buchalter.com,
    schristianson@buchalter.com
    Sheila Gropper Nelson on behalf of Creditor Golden GatePerfusion Inc
            shedoesbklaw@aol.com
    Shirley Cho on behalf of Debtor Verity Health System of California, Inc. scho@pszjlaw.com
    Shirley Cho on behalf of Attorney Pachulski Stang Ziehl & Jones LLP scho@pszjlaw.com
    Simon Aron on behalf of Interested Party RCB Equities #1, LLC saron@wrslawyers.com
    Stephen F Biegenzahn on behalf of Interested Party Courtesy NEF efile@sfblaw.com
    Stephen F Biegenzahn on behalf of Creditor Josefina Robles efile@sfblaw.com
    Steven G. Polard on behalf of Creditor Schwalb Consulting, Inc. spolard@ch-law.com,
    cborrayo@ch-law.com
    Steven M Berman on behalf of Creditor KForce, Inc. sberman@slk-law.com
    Tania M Moyron on behalf of Debtor O’Connor Hospital tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor De Paul Ventures, LLC tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor De Paul Ventures - San Jose Dialysis, LLC
    tania.moyron@dentons.com, chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor O’Connor Hospital Foundation
            tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor St. Vincent Foundation tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Plaintiff Verity Health System of California, Inc.
    tania.moyron@dentons.com, chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor St. Francis Medical Center tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor Seton Medical Center tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor St. Vincent Dialysis Center, Inc.
            tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor Seton Medical Center Foundation
            tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor Verity Holdings, LLC tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor Verity Business Services tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor Verity Medical Foundation tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor Saint Louise Regional Hospital Foundation
    tania.moyron@dentons.com, chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor St. Louise Regional Hospital
            tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor St. Vincent Medical Center tania.moyron@dentons.com,
    chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor St. Francis Medical Center of Lynwood Foundation
    tania.moyron@dentons.com, chris.omeara@dentons.com
    Tania M Moyron on behalf of Debtor Verity Health System of California, Inc.
    tania.moyron@dentons.com, chris.omeara@dentons.com
    Tracy L Mainguy on behalf of Creditor Stationary Engineers Local 39
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                  Main Document    Page 12 of 18


    bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
    Tracy L Mainguy on behalf of Creditor Stationary Engineers Local 39 Health and Welfare
            Trust
    Fund bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
    Tracy L Mainguy on behalf of Creditor Stationary Engineers Local 39 Pension Trust Fund
    bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    William Schumacher on behalf of Creditor Verity MOB Financing LLC
            wschumacher@jonesday.com
    William Schumacher on behalf of Creditor Verity MOB Financing II LLC
            wschumacher@jonesday.com
    William M Rathbone on behalf of Interested Party Cigna Healthcare of California, Inc., and
    Llife Insurance Company of North America wrathbone@grsm.com,
            jmydlandevans@grsm.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                  Main Document    Page 13 of 18


                                          Service List – Via US First Class Mail

 Verity Health System of California, Inc.
 2040 E. Mariposa Avenue
 El Segundo, CA 90245

 Samuel R. Maizel
 Dentons US LLP
 601 South Figueroa Street
 Suite 2500
 Los Angeles, CA 90017

 Sam J Alberts
 DENTONS US LLP
 1900 K Street NW
 Washington, DC 20006

 Margaret M Anderson
 Fox Swibel Levin & Carroll LLP
 200 West Madison St
 Chicago, IL 60606

 Brent F Basilico
 Sellar Hazard & Lucia
 201 North Civic Dr Ste 145
 Walnut Creek, CA 94596

 Alicia Berry
 California Attorney General
 300 South Spring St Ste 1702
 Los Angeles, CA 90013

 Scott E Blakeley
 Blakeley LLP
 18500 Von Karman Ave
 Suite 530
 Irvine, CA 92612

 Daniel S Bleck
 Mintz, Levin, et al
 One Financial Center
 Boston, MA 02111

 Cain Brothers a division of KeyBanc Capital Markets
 601 California St Ste 1505
 San Francisco, CA 94108




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                  Main Document    Page 14 of 18


 Schuyler Carroll
 PERKINS COIE, LLP
 30 ROCKEFELLER PLZ FL 22
 New York, NY 10112

 Nathan F Coco
 McDermott Will & Emery
 444 West Lake Street
 Chicago, IL 60606-0029

 Valaria DeVine
 GEA Inc
 678 11th Ave. S.
 Naples, FL 34102

 Ecolab Institutional
 655 Loan Oak Drive
 Eagan, MN 55121

 Refugio Estrada
 c/o Katz Law, APC
 11620 Wilshire Blvd. #900
 Los Angeles, CA 90025

 Leslie Paul Farkas
 678 11th Ave. S.
 Naples, FL 34102

 Shawn C Groff
 1330 Broadway Suite 1450
 Oakland, CA 94612

 Ian A Hammel
 Mintz Levin Cohn Ferris Glovsky & Popeo
 One Financial Center
 Boston, MA 02111

 Melissa W Jones
 Waller Lansden Dortch & Davis, LLP
 511 Union St., Suite 2700
 Nashville, TN 37219

 Gregory Kaden
 Goulston & Storrs PC
 400 Atlantic Avenue
 Boston, MA 02110

 James Kapp
 444 West Lake St Ste 4000
 Chicago, IL 60606-0029


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                  Main Document    Page 15 of 18


 Donald R Kirk
 Carlton Fields Jorden Burt, P.A.
 4221 W. Boy Scout Blvd., Suite 1000
 Tampa, FL 33607-5780

 Marilyn Klinger
 SMTD Law, LLP
 355 S. Grand Avenue
 Suite 2450
 Los Angeles, CA 90071

 Claude D Montgomery
 Dentons US LLP
 1221 Avenue of the Americas
 New York, NY 10020-1001

 John R O'Keefe, Jr.
 Metz Lewis Brodman Must O'Keefe LLC
 535 Smithfield St Ste 800
 Pittsburgh, PA 15222

 Lisa M Peters
 Kutak Rock LLP
 1650 Farnam St
 Omaha, NE 68102-2186

 Megan Preusker
 McDermott Will & Emery
 444 West Lake Street
 Chicago, IL 60606-0029

 Rachel C Quimby
 Daglian Law Group APLC
 701 N Brand Blvd Ste 610
 Glendale, CA 91203

 Jason M Reed
 Maslon LLP
 90 S 7th St Ste 3300
 Minneapolis, MN 55402

 Paul J Ricotta
 Mintz Levin Cohn Ferris Glovsky and Pope
 Chrysler Center
 666 Third Ave
 New York, NY 10017

 Christopher Rivas
 Reed Smith
 355 South Grand Ave Ste 2900
 Los Angeles, CA 90071

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                  Main Document    Page 16 of 18


 Benjamin Rosenblum
 250 Vesey St
 New York, NY 10281

 Scott Schoeffel
 THEODORA ORINGHER PC
 535 Anton Boulevard, Ninth Floor
 Costa Mesa, CA 92626-7109

 Ryan Schultz
 Fox Swibel Levin & Carroll LLP
 200 W. Madison Street
 Suite 3000
 Chicago, IL 60606

 Mollie Simons
 LEONARD CARDER, LLP
 1330 Broadway, Suite 1450
 Oakland, CA 94612

 Sodexo, Inc.
 JD Thompson Law
 c/o Judy D Thompson Esq
 PO Box 33127
 Charlotte, NC 28233

 Michael A Sweet
 345 California St Ste 2200
 San Francisco, CA 94104

 Phillip G Vermont
 Randick O'Dea & Tooliatos LLP
 5000 Hopyard Rd Ste 225
 Pleasonton, CA 94588

 William P Wassweiler
 Ballard Spahr LLP
 80 S Eighth St Ste 2000
 Minneapolis, MN 55402

 Clark Whitmore
 Maslon LLP
 3300 Wells Fargo Center
 90 S 7th St
 Minneapolis, MN 55402

 Jade M Williams
 DLA Piper LLP US
 444 W Lake St Ste 900
 Chicago, IL 6060-0089


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                  Main Document    Page 17 of 18


 John Ryan Yant
 Carlton Fields Jorden Burt, P.A.
 4221 W. Boy Scout Blvd., Suite 1000
 Tampa, FL 33607-5780

 Florencio Zabala
 c/o Polis & Associates, APLC
 19800 MacArthur Blvd, Suite 1000
 Irvine, CA 92612

 Maria Zavala
 c/o Polis & Associates
 19800 MacArthur Blvd, Suite 1000
 Irvine, CA 92612




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1018 Filed 12/10/18 Entered 12/10/18 16:00:26                                       Desc
                                                  Main Document    Page 18 of 18


                                          Service List – Via US First Class Mail

  The Honorable Ernest M. Robles
  United States Bankruptcy Court
  Central District of California
  Edward R. Roybal Federal Building and Courthouse
  255 E. Temple Street, Suite 1560/Courtroom 1568
  Los Angeles, CA 90012-3300




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
